Citation Nr: 1211952	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to October 1962.  He also served in the Army National Guard and the Air National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In March 2010, the Veteran testified at a Board hearing before the undersigned.  Transcripts of those hearings are associated with the claims file.

In March 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The August 2006 rating decision also denied a claim for entitlement to a total disability rating based on individual unemployability (TDIU), although the Veteran did not appeal that portion of the decision.  In light of the receipt of additional evidence addressing the Veteran's employability, and the grant of a higher rating by this decision - which will result in the Veteran meeting the schedular disability percentage requirements for a TDIU - the Board finds that the issue of entitlement to a TDIU has once again been raised.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since July 29, 2005, the Veteran's degenerative disc disease of the lumbar spine has resulted in 6 or more weeks of incapacitating episodes per year.

2.  The Veteran does not have ankylosis of the spine or lumbar radiculopathy.    


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for degenerative disc disease of the lumbar spine have been more nearly approximated from July 29, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, August 2005, March 2006, and May 2007 letters provided notice regarding what information and evidence is needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The May 2007 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in March 2010 to provide the Veteran with additional examinations.  The Veteran was provided the requested examinations in April and May 2011.  The Board finds these examinations to be adequate to address the current state of the Veteran's service-connected low back disability.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his degenerative disc disease of the lumbar spine is worse than currently evaluated.  

Historically, service connection was awarded for degenerative disc disease, lumbar spine, by a December 2002 rating decision.  A 10 percent disability rating was assigned, effective April 16, 2002.  The current appeal stems from a July 29, 2005 claim for an increased rating.

In this regard, in response to the Veteran's July 2005 claim for an increased rating the RO issued a rating decision in August 2005 which increased the rating for degenerative disc disease of the lumbar spine from 20 percent to 40 percent.  In February 2006, the Veteran submitted a statement entitled "Notice of Disagreement."  In this statement he noted his disagreement with the decision granting a 20 percent rating for degenerative disc disease.  In response, VA sent the Veteran a letter noting that his disability had actually been increased to 40 percent by the August 2005 rating decision.  As such, the letter indicated that the Veteran's statement was not accepted as a notice of disagreement.  However, prior to the expiration of the appeal period additional evidence detailing the level of disability of the Veteran's degenerative disc disease of the lumbar spine was obtained.  In fact, the Veteran was provided a VA spine examination prior to the expiration of the appeal period.   

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).

The RO issued a rating decision in August 2006, apparently in response to a March 2006 letter from the Veteran noting a re-injury of his back.  The rating decision continued the 40 percent rating for degenerative disc disease of the lumbar spine.  As new and material evidence was submitted within the appeal period after the August 2005 rating decision, the August 2006 rating decision is a readjudication of the issue claimed by the Veteran in July 2005.  The Veteran disagreed with the August 2006 decision continuing the 40 percent rating and perfected the instant appeal.  Hence, the date of claim in this case is July 29, 2005.  

The Veteran's degenerative disc disease of the lumbar spine is currently evaluated as 40 percent disabling using the General Rating Formula for Diseases and Injuries of the Spine, relevant parts of which will be discussed below.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

After a review of the evidence, the Board finds that a 60 percent rating can be assigned effective the date of claim, July 29, 2005, based upon the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Under that formula, ratings are decided based on the total duration of incapacitating episodes during a 12 month period.  For example, the highest rating available under that diagnostic code, 60 percent, is awarded with evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

The Veteran was afforded a VA spine examination in August 2005.  He complained of pain on the right side which radiated into the right leg.  The pain reportedly made him nauseous at times and kept him awake at night.  He used a back brace and a transcutaneous electrical nerve stimulation (TENS) unit.  The examiner commented that the Veteran had not required bed rest for as much as 7 days in a row during the past 12 months.  Examination revealed a slow but nearly normal gait.  Lumbar muscle spasm was present bilaterally.  Motor function was equal, and sensory was equal and normal although there was a very slight variation in sensation perceived in comparing one leg to the other.  Motor function testing was limited but pain, but as far as the examiner could determine it was normal.  Forward flexion of the thoracolumbar spine was to 45 degrees with pain at the end of the range.  After repetitive motion, flexion was reduced to 22 degrees.  Motion in other planes was also reduced.  The Veteran moved slowly.  X-rays were reviewed.  The diagnosis was degenerative disc disease lumbar spine with right radicular pain or sciatica.  The examiner classified the problems as moderately severe.   

In October 2005, the Veteran was in a motor vehicle accident.  Records indicate that he was treated for lumbar strain, low back pain, lumbar muscle spasm, and paresthesias.  

The Veteran was afforded a VA spine examination in April 2006.  He complained of constant lumbar pain which radiated down the right leg.  The pain reportedly made him nauseous at times and kept him awake at night.  He used a back brace and a TENS unit.  He required bed rest for as much as 60 days in the past year.  In four instances he had to go to bed for as much as 7 days for pain relief.  These periods were reportedly prescribed by the Veteran's doctor.  Examination revealed a slow but normal gait.  There were no gross abnormalities of the spine, but there was tenderness.  Forward flexion was reduced to 35 degrees; after repetitive motion there was essentially no change.  Motion in other planes was also reduced.  There was pain at the endpoints of motion.  The neurological examination was reported as normal with normal, intact and equal motor and sensory systems.  X-rays were reviewed.  The diagnosis was severe lumbar disc disease with scoliosis and spondylolisthesis.  

During a February 2007 VA neurosurgery consultation, the Veteran complained of low back pain that frequently radiated down the right hip towards the right thigh.  He reported problems walking because of pain (rather than weakness or numbness).  Examination revealed a slightly exaggerated lordosis as the Veteran had a prominent belly.  Range of motion in the back was quite limited.  Neurological examination showed normal muscle bulk contour with no wasting or weakness elicited.  His gait was antalgic.  The impression was chronic lumbago with lumbar facet syndrome.  X-rays and a magnetic resonance imaging (MRI) scan were reviewed and reportedly showed multilevel lumbar disc degeneration, especially in the lower level with some minimal subarticular narrowing.  

The Veteran was seen for a VA pain management consultation in April 2007.  He again reported constant low back pain that radiated to the right down to the knee.  He noticed numbness and tingling in his right second toe and big toe.  On examination, joint motion was within normal limits.  Flexion and extension were limited and produced pain at 15 degrees.  There was some lumbar spine tenderness.  Peripheral pulses were intact and full, muscle strength was 5/5 in the lower extremities, motor coordination was within normal limits, reflexes were 2+ and equivocal, and sensation was intact for light touch and pinprick.  X-rays and an MRI were reviewed, and reportedly showed some disk bulging with some spinal canal stenosis.  The impression was lumbar stenosis, lumbar facet arthropathy involving bilateral L3-S1, and lumbar radiculitis/radiculopathy involving right L3-4 level.  

The Veteran submitted multiple statements from friends dated in May and June 2007.  His friends relayed that he was having weakness, back pain, falls, slowed movement, and was staying in bed more often.  They noted that he was using a cane, back brace, and a TENS unit.  One friend, a registered nurse with an inactive license, noted that the Veteran had been incapacitated for over 8 weeks and many days were spent in bed to bring some relief.  

The Veteran was afforded a VA spine examination in June 2007.  He complained of constant low back pain, spasms, and radiating pain on the right to the knee level.  The examiner commented that there had been no physician prescribed bed rest in the past year.  The Veteran reported monthly flare-ups lasting 3 to 4 days helped by bed rest and medication.  He used a cane primarily for balance, and had a back brace.  He reported being unsteady and having a history of falls.  Examination revealed a normal gait.  There was some tenderness on examination of the back.  Flexion was to 30 degrees and repetitive motion did not change the range of motion.  He complained of pain at the endpoint of motion and used a loud groan.  The examiner commented that some people consider this subjective evidence of pain; however, the examiner did not.  Motion in other planes was also reduced.  There was no list or spasm of the muscles.  The Veteran complained of pain with light touch.  Bilaterally, deep tendon reflexes were 3+ at knee and 2+ at the ankle and equal.  Sensation was intact to light touch in both feet.  X-rays and an MRI were reviewed.  The examiner's impression was mild spinal stenosis, lumbar spine.  The examiner commented that he was unable to evaluate the actual physical impairment because of exaggeration shown during examination.  It was the examiner's opinion that the lateral thigh pain come from chronic trochanteric bursitis.

The Veteran was also afforded a VA neurological examination in June 2007.  He complained of pain and numbness in the right hip and thigh.  One of the toes on the right foot was reportedly numb, and the Veteran felt that his hip was weak.  There were no problems on the left.  The Veteran reported falling 3 times in the past 2 months because his right leg gave way.  Physical examination revealed that the Veteran walked with a cane.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  There was some give way due to right hip pain.  Sensory was decreased to temperature more on the right and more in the lower extremities than the upper extremities.  Vibration sense was decreased on the right.  Reflexes were 3+ and equal in the lower extremities.  An MRI was reviewed.  The assessment was that the Veteran's lower extremity sensory findings were not diagnostic of lumbar root lesion and could be due to "dervical compression."  The Board believes that this is a typographical error and should read "cervical compression."  The examiner commented that a more current MRI was needed as the Veteran complained that his symptoms were worse, and that an EMG was needed for objective assessment of lumbar radiculopathy.  

In July 2007, VA performed electromyography (EMG) and nerve conduction studies (NCV) of the right lower extremity, which were reportedly normal.  

In an addendum to the June 2007 VA neurological examination report, the examiner reported that NCVs in the lower extremities were normal and needle examination (EMG) was essentially normal without sign of acute or significant chronic lumbar radiculopathy.  MRI of the lumbar spine showed no significant worsening and disc protrusion L5-S1 was no longer evident.  The examiner noted that there were several bulges and some foraminal encroachment.  According to the examiner, while the MRI showed some structural spine disease there was no electrophysiologic evidence of significant lumbar root involvement.    

In a November 2007 statement, Dr. CK, a private physician, reported that the Veteran was under his care for the past 2 years and suffered from degenerative lumbar disc disease.  Doctor CK stated that the Veteran had numerous incapacitating episodes from his intervertebral disc disease during the past year.  These episodes seemed to occur every two months or so and led to periods of incapacity of a week or more.  

During the Veteran's November 2007 DRO hearing, he reported that he had been prescribed bed rest or had incapacitation episodes in the last year.  He stated that he has to lie down to keep from hurting, and when he does so it usually lasts 7 or 8 days.  He reported that Dr. CK told him to do this.  He also testified that 4 times in the last 6 months he had bent over and then fell because of back cramps or spasms.  

The Veteran was afforded a VA spine examination in August 2008.  He complained of chronic low back pain but no leg pain since being given epidural steroid injections.  He reported being prescribed bed rest by his local medical doctor on approximately 6 occasions within the past year.  He was unable to state for sure the duration of each episode of prescribed bed rest, but did estimate the duration to be about a week on each occasion.  On examination, the Veteran was moving somewhat slowly and stiffly.  Flexion of the spine was to 55 degrees with pain throughout range of motion testing.  There was no additional limitation of motion after repetitive motion.  Motion in other planes was also reduced.  There was no objective evidence of tenderness, spasm or pain on motion.  The impression was degenerative disease of the lumbar spine.

The Veteran was also afforded a VA peripheral nerves examination in August 2008.  He complained of low back pain radiating to the right hip, lateral thigh and into the back of the right calf.  He reported having difficulty telling where his foot was and falling monthly or less.  He used a cane for balance and thought that his leg may be weak at the hip related to falls.  He also reported intermittent numbness in the right great and second toes.  Examination revealed a fairly normal gait.  Motor strength was 5/5 with normal tone and bulk.  Sensory was decreased to pin prick in both legs and feet in a patchy fashion conforming to neither root nor peripheral nerve distribution.  Reflexes were 2+ and equal.  The assessment was that there was no significant change in the neurological examination from the last evaluation.  According to the examiner, there was no objective or subjective evidence of lumbar radiculopathy.  

During the Veteran's March 2010 Board hearing, he testified that he has problems moving because of his back.  He reported catches and spasms in the back and that he last fell about 2 months ago.  He stated that epidural steroid injections helped his symptoms.  He reported trouble sleeping and limited motion of the back that is painful.  The pain reportedly radiates down the right leg through the buttocks to the thigh, but never down the left leg.  He testified that he goes to bed for his back at least once a week usually for two days.  

The Veteran was afforded another VA spine examination in April 2011.  He complained of lumbar pain with radiation around the right trunk into the right hip and thigh.  He also noted weakness of the right lower extremity.  According to the Veteran, when he lies down he has some lumbar pain but obtains some relief the longer he remains in bed.  He reported remaining in bed for 2 to 3 hours every day for pain relief.  The examiner stated that these are incapacitating episodes.  The Veteran also uses an aluminum frame walker, a cane, and a brace, as well as a wheelchair intermittently.  Flare-ups occur about twice a month and can continue for weeks to months.  Examination revealed a fairly normal gait with a cane.  Forward flexion of the thoracolumbar spine was to 32 degrees, with no further decrease after repetitive use.  There was objective pain with flexion, and pain at the end of all movements.  Motion in other planes was also reduced.  Patellar reflex was 2+ on the right and 1+ on the left; the examiner was unable to obtain Achilles reflexes.  There was a loss of pain sensation from just above the ankles downward bilaterally.  Motor function was 4/5 motor strength with slight decrease beyond the 4/5 level in the right foot dorsiflexion with resistance.  Lumbar muscle spasm was noted.  An MRI was reviewed.  The diagnosis was lumbar disk disease with lumbar stenosis with radiculopathy.  

The Veteran was afforded a VA peripheral nerves examination in May 2011.  He complained of low back pain that radiated to his left hip, and that he feels his left hip is weak.  The Veteran also reported experiencing numbness in his feet to the ankles.  Examination revealed a normal gait and station.  Motor strength was 5/5 but he gave out with sustained effort at right ankle extensors.  Muscle tone and bulk were normal.  Sensory was mildly decreased to vibration and position.  Reflexes were trace to 1+ and equal.  The examiner's assessment was lumbago.  The examiner commented that he did not find motor or sensory deficits referable to the lumbar spine.  In an addendum, the examiner relayed that NCVs showed mixed sensorimotor demyelinating/axonal polyneuropathy, and that needle examination (EMG) was normal.  The examiner noted that polyneuropathy was unrelated to the service-connected lumbar spine disease and there was no evidence for lumbar radiculopathy.  An MRI of the lumbar spine showed multilevel degenerative spine and disc disease without significant foraminal stenosis.  

The evidence indicates that the Veteran has treated his service-connected back disability with bed rest for 6 weeks or more per year.  For example, during an April 2006 VA examination it was noted that he Veteran required 60 days of bed rest in the past year prescribed by his doctor.  During a June 2007 VA examination it was noted that there was no physician prescribed bed rest but there were monthly flare-ups lasting 3 to 4 days each helped by bed rest.  In November 2007, Dr. CK noted that the Veteran had numerous incapacitating episodes from intervertebral disc disease, and that the episodes seemed to occur every 2 months or so and lead to periods of incapacity of a week or more.  During an August 2008 examination, it was noted that the Veteran had been prescribed bed rest on approximately 6 occasions within the past year with an estimated duration of one week per occasion.  During an April 2011 examination it was noted that the Veteran had incapacitating episodes daily, which required 2 to 3 hours in bed for pain relief.  All of the above reports indicate at least 6 weeks per year of bed rest.  

In this case, it is somewhat unclear what amount of the bed rest described above was prescribed by a physician.  The Board is resolving reasonable doubt in the Veteran's favor on this point.  Importantly, the Veteran's private physician submitted a letter confirming that the Veteran has had numerous incapacitating episodes from his intervertebral disc disease.  At his DRO hearing, the Veteran testified that this physician told him to lie down to treat his back.  There is no reason to doubt the credibility of the Veteran's statements, and there is no evidence in opposition to this contention.  As such, the Board finds that the periods of bed rest/incapacitating episodes were prescribed by the Veteran's physician.  As the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the 12 month periods during the course of this appeal, the Board finds that a 60 percent disability rating is warranted, effective July 29, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board recognizes that the August 2005 VA spine examination report indicates that the Veteran had not had required bed rest for as much as 7 days in a row.  This report is not adequate for determining the duration of incapacitating episodes as it does not note the number of days of bed rest lasting less than 7 days in duration.  For example, at the Veteran's hearing he testified that he goes to bed for treatment of his back weekly, usually for 2 days; and at his most recent examination it was noted that he had incapacitating episodes lasting 2 to 3 hours per day.  Diagnostic Code 5243 does not require that incapacitating episodes last at least a week.  See id.  Given the totality of the evidence, it appears that the Veteran has consistently had incapacitating episodes for at least 6 weeks per year since the date of his claim for increase.  

The Veteran could only receive a rating in excess of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine with evidence of unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar spine, and certainly not unfavorable ankylosis of the entire spine.  The Veteran has not alleged such disability.  There is no basis, therefore, for a higher evaluation based on ankylosis of the spine, inasmuch as there is no evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has considered whether the Veteran could be assigned a separate rating for neurological manifestations of his degenerative disc disease of the lumbar spine.  It must be noted that while various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  As neurological manifestations are already considered by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a separate rating for neurological manifestations could not be awarded unless the orthopedic symptomatology was rated under a diagnostic code that solely considered orthopedic manifestations.  See id.  In any event, the Board finds that a separate rating for neurological manifestations could not be awarded as the Veteran does not have lumbar radiculopathy.  

During examinations and treatment in August 2005, April 2007, and April 2011, the Veteran was diagnosed with degenerative disc disease lumbar spine with radicular pain or sciatica, lumbar radiculitis/radiculopathy, and radiculopathy, respectively.  However, the preponderance of the evidence indicates that the Veteran does not have lumbar radiculopathy.  For example, in June 2007 a VA examiner opined that the Veteran's lateral thigh pain was coming from chronic trochanteric bursitis.  That same month, after an examination and review of MRI and EMG/NCV findings, a VA neurological examiner opined that there was no electrophysiologic evidence of significant lumbar root involvement.  Similarly, after VA neurological examinations in August 2008 and May 2011, it was concluded that there was no objective evidence of lumbar radiculopathy. 

All of the above examiners are competent to enter opinions regarding the Veteran's symptoms as they are all medical practitioners.  However, the Board has awarded more probative weight to the opinions that there is no evidence of lumbar radiculopathy.  

The opinions that the Veteran does not have lumbar radiculopathy are afforded high probative value as they are based on examination, review of medical history (including the previous diagnoses of sciatica, radiculitis, and radiculopathy in August 2005 and April 2007), and relevant diagnostic tests such as MRI scans and EMG/NCV testing.  The August 2005 diagnosis of degenerative disc disease of the lumbar spine with radicular pain or sciatica was made without the benefit of review of MRI scans or EMG/NCV testing results, which decreases its probative weight.  The April 2007 diagnosis of lumbar radiculitis/radiculopathy was made during a pain management consultation.  At that time, the focus was on treating the Veteran's pain rather than identifying the specific diagnosis.  Again, this diagnosis was made without the benefit of EMG/NCV testing results as was the diagnosis of radiculopathy made in April 2011.  For these reasons, the Board finds that the reports indicating that there is no objective evidence of lumbar radiculopathy are more probative than the diagnoses of sciatica, radiculitis, and radiculopathy.  

The Board has also considered whether the Veteran's degenerative disc disease of the lumbar spine with radicular pain presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.
	
In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than that already assigned, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

A 60 percent rating for degenerative disc disease of the lumbar spine is granted from July 29, 2005, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


